DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on January 14, 2022, for the application with serial number 16/311,289.
 
Claims 1 and 17 are amended.
Claims 1-3, 5, 7-20, and 25-27 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that inferring a user’s psychological state based on movement of items is not an abstract idea.  The Examiner respectfully disagrees.  The inference is not technical in nature, and it is unclear what concrete steps and considerations the inference would include or exclude.  An inference, by its very nature, is abstract.   Moreover, the psychological state of a human being is abstract.
The Applicant further submits that the claims are subject matter eligible because the inventors have developed physical, tangible items to be used in the system.  See Remarks p. 8.  In response, the Examiner submits that the claims sensors and mobile devices are used in a well-understood, routine, and conventional manner; as evidenced by ¶[0023] of US 2016/0104224 A1 to Deshpande, which teaches sensors in tags that may include thermometers 
The Applicant further submits that the determination of relative movement in the claims is not a mental process.  This argument is moot, because the rejection below concludes that the claims are directed to a certain method of organizing human activity.
The Applicant further submits that the claims are subject matter eligible because they recite a process that is not taught by the prior art.  In response, the Examiner notes that the prior art rejection of the claims has been maintained in this Office Action.  Moreover, subject matter eligibility analysis and prior art analysis are separate and distinct.  Lack of a prior art rejection does not imply subject matter eligibility.
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of the claims, contending that the cited prior art does not teach relative movement between objects.  In response, the Examiner points to cited ¶[0044] of Gold, which discloses that signal strength may be used to determine proximity.  This is the same as ‘relative movement,’ because signal strength varies as the objects move relative to one another.  Both items may move; or one item may move independently of the other item.  Moreover, both movement of an object and mobile device are tracked.  See Gold ¶[0042] and [0070]).  
The rejection of the independent claims as being obvious over Zamer in view of Gold is accordingly maintained.  The rejection of the dependent claims stands or falls with the rejection of the dependent claims.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-3, 5, 7-20, and 25-27 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-3, 5, 7-20, and 25-27 are all directed to one of the four statutory categories of invention, the claims are directed to inferring a psychological state (as evidenced by exemplary claim 1; “infer based on the received signal a user’s psychological state with respect to the associated item”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “a receiver configured to receive a signal . . . associated with an item,” “a processor arranged to infer based on the received signal a user’s psychological state with respect to the associated item;” and “the processor is configured to receive data;” “infer the user’s psychological state;” and “cause the communication system to provide a notification.”  The step of inferring a psychological state based on a signal recites the abstract idea that is a judicial exception.  Other steps by the processor are steps for data input and data reporting related to the abstract idea of inferring a psychological state that are part of the abstract idea of inferring a psychological state.  The dependent claims further recite steps for data input, data processing, and data reporting that are part of the abstract idea (claims 2, 3, 8-11, 19, 20, and 25-27).  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes steps or a process that a human being could follow to make an inference regarding 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a receiver, transmitter, and processor in claims 1 and 17; a receiver, transmitter, processor, and display in claim 14). Various sensors are recited in the claims for collecting data – accelerometers, thermal detectors, light sensors, etc. The claims do recite an ‘item,’ but the item is not actively tied to any steps of the claims; it is merely associated with a transmitter.  Claims 15 and 16 further describe the element that is not tied to the steps of the claims.  Claims 2, 5-7, and 13 recite generic computer hardware and computer network components including display, Bluetooth, receivers, and graphical user interfaces.  Claim 12 recites additional sensors that are used for extrasolution data gathering that does not provide a practical application.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a receiver, transmitter, and processor in claims 1 and 17; a receiver, transmitter, processor, and display in claim 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.
Furthermore: a claim element that is found to amount to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether the claim element amounts to more than what is well-understood, routine, and conventional.  The use of sensors, such as an accelerometer, thermometer, humidity sensor, light sensors, sound sensor and other environmental sensors is well-understood, routine, and conventional; as evidenced by ¶[0023] of US 2016/0104224 A1 to Deshpande, which teaches sensors in tags that may include thermometers and acoustic sensors.  The use of the claimed sensors is well-understood, routine, and conventional.  Therefore, the claims are directed to an ineligible abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-8, 13-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to Zamer (hereinafter ‘ZAMER’) in view of US 2016/0057565 A1 to Gold (hereinafter ‘GOLD’).

Claim 1 (Currently Amended)
ZAMER discloses a communication system (see ¶[0029]; a communications, system, such as a Wifi communications system), the system comprising a receiver incorporated into a mobile telephone or personal digital assistant (see ¶[0043]; a mobile phone), the receiver being configured to receive a signal from a transmitter associated with an item (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices.  User devices communicate through a merchant network communication device.  Communicate item location within the physical merchant location); and a processor (see ¶[0077]; user device, merchant devices, and beacon devices can include processors) arranged to infer based on the received signal a user's psychological state with respect to the associated item (see ¶[0051]; determine an interest by the first user in that item type (e.g., store shoes).
wherein the processor is configured to receive data relating to one or more of signal time of flight, signal angle of arrival, location data, angular rotational movement, movement and acceleration in three dimensions, signal strength and signal duration to indicate relative movement between the user and the item (see abstract and ¶[0051] and [0088]; location 7determined by GPS.  Simply being in the proximity of particular items may cause the system to associate with user with an item).
ZAMER does not specifically disclose, but GOLD discloses, infer the user’s psychological state in dependence on the indicated relative movement between the item and the mobile telephone or personal digital assistant (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data includes movement) based on movement of both the item (see ¶[0042];  different proximity thresholds may be applied to different types of object, to compensate for or address the size or movement of the object, for example) and mobile telephone or personal digital assistant (see ¶[0039], [0062] and [0070]; accelerometer data that detects hand movement.  An accelerometer and/or sensor to track a user of a device.  A device movement.  See also ¶[0075]; infer that an object and a device (and/or a user of the device) are in proximity to each other).

ZAMER further discloses cause the communication system to provide a notification to the user in dependence on the inferred psychological state to prompt an interaction by the user (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 2 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses comprising a display (see abstract; a gift suggestion for display that identifies the item type), wherein the notification comprises a corresponding image displayed on the display in dependence on the inferred psychological state (see ¶[0037] and Fig. 5; a wrinkle free dress shirt).

Claim 3 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
in which the processor is configured to receive proximity data to indicate proximity of the user to the item (see ¶[0051]; simply being in the proximity of an item may cause the system provider device to associate the user with an item type).
ZAMER does not specifically disclose, but GOLD discloses, and in which the processor is configured to receive motion data to indicate relative movement between the user and the item (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 5 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses in which the receiver is a Bluetooth receiver, such as a BLE receiver (see ¶[0029] and [0031]; a Bluetooth.RTM. Low Energy (BLE) communication system).

Claim 7 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
in which the system comprises a mobile telephone screen, wherein the notification comprises a corresponding image displayed on the mobile telephone screen (see ¶[0043]; a user device, such as a mobile phone.  See also Fig. 8c) in dependence on the inferred psychological state and as part of a graphical user interface on the mobile telephone screen (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 8 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 7.
ZAMER further discloses in which the processor is configured to receive an indication of a user interaction with the GUI, and marks the item responsive to the user interaction with the GUI (see ¶[0070] and Fig. 8c; an item indicator 808b located over the map indicates a relative position of the item in the merchant location.  See also ¶[0059]; user interfaces).

Claim 13 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
ZAMER further discloses in which the receiver is provided as a fixed reader to receive communications from the transmitter associated with the item (see ¶[0029]; a communications system completed to a beacon engine with beacon devices.  Communications systems include Wifi, Bluetooth, and near field communication).

Claim 14 (Previously Presented)
the communication system according to claim 1.
ZAMER discloses further comprising a plurality of transmitters each associated with a corresponding item (see again ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices); and
a display (see abstract; a gift suggestion for display that identifies the item type) configured to display a corresponding image in dependence on the inferred psychological state (see ¶[0037] and Fig. 5; a wrinkle free dress shirt).

Claim 15 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 14.
ZAMER further discloses  in which the transmitters are each integrated into an item associated with an article of clothing (see ¶[0028], [0049], and [0052] & Fig. 5; the physical location may be a clothing store where the users handles clothing in order to be determined to have interest in that clothing). 

Claim 17 (Currently Amended)
ZAMER discloses a communication system (see ¶[0029]; a communications, system, such as a Wifi communications system), the system comprising a receiver for control and management by a user (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices), the receiver, in use, being arranged to receive a signal from a transmitter associated with an item (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices.  User devices communicate through a merchant network communication device.  Communicate item location within the physical merchant location); a processor arranged to infer based on parameters of the received signal a user's psychological state with respect to the associated item (see ¶[0051]; determine an interest by the first user in that item type (e.g., store shoes).
wherein the processor is configured to receive data relating to one or more of signal time of flight, signal angle of arrival, location data, angular rotational movement, movement and acceleration in three dimensions, signal strength and signal duration to indicate relative movement between the user and the item (see abstract and ¶[0051] and [0088]; location determined by GPS.  Simply being in the proximity of particular items may cause the system to associate with user with an item).
ZAMER does not explicitly disclose, but GOLD discloses, based on movement of both the item (see ¶[0042];  different proximity thresholds may be applied to different types of object, to compensate for or address the size or movement of the object, for example) and mobile telephone or personal digital assistant (see ¶[0039], [0062] and [0070]; accelerometer data that detects hand movement.  An accelerometer and/or sensor to track a user of a device.  A device movement.  See also ¶[0075]; infer that an object and a device (and/or a user of the device) are in proximity to each other).
infer the user’s psychological state in dependence on movement between the item and the receiver (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data includes movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes strength of signal between an object and a device to determine proximity and interest in an object based on time in proximity.  It would have been obvious to include the strength of signal over time to determine interest as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.
cause the communication system to provide a notification to the user in dependence on the inferred psychological state to prompt an interaction by the user (see ¶[0051]-[0052] and Fig. 5; a degree of confidence of interest is based on time spent proximate to a type of item.  See also ¶[0059] and [0070] and Fig. 8c; a gift suggestion is displayed with item details).

Claim 18 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 17.
ZAMER further discloses comprising plural transmitters, each associated with a corresponding to an item and being arranged to transmit signals for receipt by the receiver (see ¶[0047]; the merchant location may include transmitters that communicate information about an item to user devices).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claim 1 above, and further in view of US 2015/0220993 A1 to Bente (hereinafter ‘BENTE’).

Claim 9 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
The combination of ZAMER and GOLD does not explicitly disclose, but BENTE discloses, in which inference of a user's psychological state with respect to the associated item is made based on whether or not the receiver is closer than 50cm to the item for more than a minimum threshold duration (see ¶[00059]; a customer engaging in telephone conversation might be interested in sale item one foot away).
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 3 above, and further in view of US 2016/0012453 A1 to Naqvi (hereinafter ‘NAQVI’).

Claim 11 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 3.
The combination of ZAMER and GOLD does not specifically disclose, but NAQVI discloses, in which the processor is arranged to determine if the movement of the user with respect to the item undergoes a defined pattern of movements followed by stationary periods (see ¶[0187]-[0188]; a pattern of movement by a user may indicate interest in proximate items) and if it does to present the item to the user via the GUI (see ¶[0249]; once user intent has been predicted, send an offer or re-target the user at home by showing him an advertisement related to inferred intent).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]).  NAQVI discloses a system for inferring intent of a user based on sensors ¶[0222] that include movement patterns for inferring interest in an item.  It would have been obvious to include the movement patterns as taught by .  

Claims 12 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claim 1 above, and further in view of US 2011/0178863 A1 to Daigle (hereinafter ‘DAIGLE’).

Claim 12 (Previously Presented)
The combination of ZAMER and GOLD discloses the communication system according to claim 1.
The combination of ZAMER and GOLD does not specifically disclose, but DAIGLE discloses, comprising at least one transmitter provided as part of a tag, wherein the tag includes: an accelerometer to determine movement data of the tag, and one or more of:, a thermometer, humidity sensor, light sensors, sound sensor and one or more other environmental sensors (see ¶[0079]; sensors include an accelerometer, temperature and sound sensors, and an asset tag sensor).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  DIAGLE discloses sensors in a retail environment that include accelerometer, temperatures, and sound sensors.  It would have been obvious to include the sensors as taught by DAIGLE in the system executing the method of ZAMER with the motivation to determine proximity to items.  
ZAMER does not specifically disclose, but GOLD discloses, to provide environmental data for use together with the data dependent on movement of the tag in the inference of a user’s psychological state (see ¶[0050] and [0128]; a user’s baseline physiology may occur in .
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 25 (Previously Presented)
The combination of ZAMER, GOLD, and DAIGLE discloses the communication system according to claim 12.
ZAMER does not specifically disclose, but GOLD discloses, in which the user's psychological state inferred is a multi-factor psychological state including indication of two or more of a user's state of tiredness, happiness (see ¶[0061]; happiness or sadness), state of relaxation (see ¶[0144]; the user may be stressed), attitude to an item, state of anger; state of liking or appreciation of or a desire for an item in question (see ¶[0031 and [0151]]; which products are of interest to the user.  A users desires relative to control of an object), 
determined in dependence on: i. movement of both the item and the mobile telephone or personal digital assistant (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement); and, 
ii. environmental data determined by the at least one environmental sensor (see ¶[0070] and [0128]; temperature of the ambient environment).


Claim 26 (Previously Presented) 
The combination of ZAMER and GOLD discloses the communication system according to claim 17.
The combination of ZAMER and GOLD does not specifically disclose, but DAIGLE discloses, wherein the transmitter is provided as part of a tag, wherein the tag includes an accelerometer to determine movement data of the tag, and one or more of a thermometer, humidity sensor, light sensors, sound sensor and one or more other environmental sensors (see ¶[0079]; sensors include an accelerometer, temperature and sound sensors, and an asset tag sensor).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  DIAGLE discloses sensors in a retail environment that include accelerometer, temperatures, and sound sensors.  It would have been obvious to include the sensors as taught by DAIGLE in the system executing the method of ZAMER with the motivation to determine proximity to items.  
ZAMER does not specifically disclose, but GOLD discloses, to provide environmental data for use together with the data dependent on movement of the tag in the inference of a user's psychological state (see ¶[0050] and [0128]; a user’s baseline physiology may occur in .
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.

Claim 27 (Previously Presented)
The combination of ZAMER, GOLD, and DIAGLE discloses the communication system according to claim 26
ZAMER does not specifically disclose, but GOLD discloses, in which the user's psychological state inferred is a multi-factor psychological state including indication of two or more of a user's state of tiredness, happiness (see ¶[0061]; happiness or sadness), state of relaxation (see ¶[0144]; the user may be stressed), attitude to an item, state of anger; state of liking or appreciation of or a desire for an item in question (see ¶[0031 and [0151]]; which products are of interest to the user.  A users desires relative to control of an object), 
determined in dependence on: i. movement of both the item and the mobile telephone or personal digital assistant (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement); and, 
ii. environmental data determined by the at least one environmental sensor (see ¶[0070] and [0128]; temperature of the ambient environment).
.

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 15 above, and further in view of US 2015/0317708 A1 to Eramian (hereinafter ‘ERAMIAN’). 

Claim 16 (Previously Presented)
The combination of ZAMER and GOLD discloses a system according to claim 15.
The combination of ZAMER and GOLD does not specifically disclose, but ERAMIAN discloses, in which the item is selected from the group consisting of a model, a coat hanger, a mannequin or a supporting shelf (see abstract ¶[0066]; beacons of a merchant location placed at each row of shelves in each aisle).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  ERAMIAN discloses a system for group shopping that uses beacons in aisles to track locations of customers.  It would have been obvious to track locations of customers as taught by ERAMIAN in the system executing the method of ZAMER with the motivation to determine proximity to particular items for a particular time.  

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD as applied to claims 1 and 17 above, and further in view of US 2010/0179950 A1 to Willcock (hereinafter ‘WILLCOCK’).

Claim 19 (Previously Presented)
The combination of ZAMER and GOLD discloses a communication system according to claim 17. 
ZAMER does not specifically disclose, but GOLD discloses, in which the processor is arranged to determine a variation in received signal strength over time (see abstract and ¶[0031], [0044] and [0048]; signal strength for a period of time to determine proximity of an object to a user to understand which products are of most and/or least interest to a user.  See also ¶[0002]; physiologic data include movement).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]).  GOLD discloses proximity-based sensing and processing of physiologic information that includes temperature of the ambient environment to indicate the condition of the object, along with physiological parameters and location to determine interest.  It would have been obvious to include the temperature as taught by GOLD in the system executing the method of ZAMER with the motivation to suggest gifts of interest to a user.
The combination of ZAMER and GOLD does not specifically disclose, but WILLCOCK discloses, and compare the determined variation with stored profiles to identify a match, wherein a user's cognitive state with respect to the item is inferred responsive to the match (see ¶[0029]; match the emotional profile of a new entity against existing entities).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) based on sensors (see ¶[0050]) to .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to Gold as applied to claims 1 and 18 above, and further in view of US 2014/0365341 A1 to MacLaurin et al. (hereinafter ‘MACLAURIN’).

Claim 20 (Previously Presented d)
The combination of ZAMER and GOLD discloses the communication system according to claim 18.
The combination of ZAMER and GOLD does not specifically disclose, but MACLAURIN discloses, in which each transmitter is associated with or coupled to a particular coat hanger (see ¶[0064]; RFID tags in attached equipment, such as coat hangers). 
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]) suing radio frequency identification devices (RFIDs).  MACLAURIN discloses a store of the future that employs digital identification devices to detect movement of items.  It would have been obvious to include the RFID tags as taught by MACLAURIN in the system executing the method of ZAMER with the motivation to determine proximity to items.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086249 A1 to ZAMER in view of US 2016/0057565 A1 to GOLD, and US 2015/0220993 A1 to BENTE as applied to claims 1 and 9 above, and further in view of US 2014/0244666 A1 to Isaacson et al. (hereinafter ‘ISAACSON’).

Claim 10 (Previously Presented)
The combination of ZAMER, GOLD, and BENTE discloses the communication system according to claim 9.
The combination of ZAMER, GOLD, and BENTE does not specifically disclose, but ISAACSON discloses, in which the minimum threshold duration is 30s (see ¶[0266]; Mason comes within 10 feet of the Lego Death Star for more than 30 seconds).
ZAMER discloses a gift suggestion system that includes determining proximity to particular items for a particular time (see ¶[0051]-[0052]).  ISAACSON discloses a system and method for managing gifts that includes targeted marketing when a user lingers for more than 30 seconds within the distance of an item.  It would have been obvious to include the 30 seconds threshold as taught by ISAACSON in the system executing the method of ZAMER with the motivation to suggest gifts to a user.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624